At a point in the Town of Amherst, Erie County, two miles northeast of Buffalo, a State highway known as Union Road intersects Wehrle Drive at right angles. At that intersection traffic is controlled by an electrically illuminated signal device equipped with red and green lights which face two-way traffic on each highway and are so arranged that when lights are red facing northbound and southbound traffic on Union Road the lights facing eastbound and westbound traffic on Wehrle Drive are green, and vice versa. At eleven o'clock on the morning of Sunday, August 4, 1940, an automobile driven by the respondent Audrey Copeland Foley, in which the other four respondents were passengers, was proceeding easterly on Wehrle Drive when it collided at that intersection with an automobile driven by Ethel Mendy which was proceeding northerly on Union Road. When the Foley car reached a point 150 to 200 feet west of the intersection its driver saw the Mendy car approaching the intersection from the south along Union Road. The speed of the Foley car, which had been reduced when the light was red against it, increased when the light turned green. When the car entered the intersection it was struck on its right side by the northbound Mendy car.
The evidence is not disputed that at the time of the collision all lights in the traffic control signal were operating except the red light facing the Mendy car as it approached Wehrle Drive; that when the light facing the eastbound Foley car was green, the light which then should have shown red against the approaching northbound Mendy car was blank by reason of the failure of an electric bulb which had burned out prior to 2:30 P.M. of the previous day and had not been replaced.
The impact of the Mendy car overturned the Foley car causing the respondents personal injuries and property damage for *Page 279 
which claims were filed against the State based upon alleged negligence in the maintenance of the traffic control signal. The present appeals by the State are by our permission from judgments entered upon orders of the Appellate Division which affirmed unanimously awards made to the respondents.
Resisting judgments thus rendered against the State the Attorney-General concedes upon the present appeals that "there are no issues of fact or as to the support for the findings of fact which were made, but only issues concerning the conclusions of law which were based upon certain uncontradicted testimony and findings." Upon that concession the argument is advanced that there has been no assumption of liability by the State for damages resulting from negligence involved in its maintenance of traffic lights.
We do not agree with that statement of law when applied to the facts now before us. By article 7 of the Vehicle and Traffic Law the Legislature created the State Traffic Commission and prescribed its functions. By section 95-a of that article it is provided that "The state traffic commission shall have the power and it shall be its duty to regulate the type, location, erection, maintenance and removal of all traffic control signals and signal lights on or along any state highway maintained by the state, and every such signal or light shallhereafter be maintained at the expense of the state." (Emphasis supplied.) The traffic control signal here involved was erected on Union Road, a "state highway maintained by the state." It also appears from unreversed findings by the Court of Claims — "That the maintenance of Union Road and the traffic lights on said road were taken over completely by the State of New York and maintained solely by the Department of Public Works Division of highway approximately four years prior to August 4, 1940, the date of the accident herein"; that "it was the duty of the members of the Police Force of the Town of Amherst while daily touring the road and passing this traffic light to look at it and see if it was working right, and if it was not, to report it to the State Highway Department." If, as has been found by the Court of Claims and the Appellate Division, the State, at the time of the accident here involved, had failed properly to perform the statutory duty it had undertaken to maintain the lights in the traffic control signal on Union Road, we think such *Page 280 
breach of duty is made actionable by the State's waiver of immunity from liability declared by section 8 CTC of the Court of Claims Act: "The state hereby waives its immunity from liability and action and hereby assumes liability and consents to have the same determined in accordance with the same rules of law as applied to actions in the supreme court against individuals or corporations, provided the claimant complies with the limitations of this article."
We have had occasion to say that "By section 12-a [now § 8 CTC of the Court of Claims Act] liability when proved by the rules of law applicable to individuals, has been affirmatively assumed [by the State] and jurisdiction to determine whether such a liability has been proved is conferred upon the Court of Claims." (Jackson v. State of New York, 261 N.Y. 134, 138; see, also,Holmes v. County of Erie, 291 N.Y. 798; Bloom v. JewishBoard of Guardians, 286 N.Y. 349, 353; Paige v. State of NewYork, 269 N.Y. 352, 356.)
Upon the facts of record before us we cannot rule as matter of law, as the Attorney-General would have us do, that the failure of the traffic light bulb — unreplaced for at least twenty-one hours before the accident — was not prima facie evidence of negligent maintenance; or, if it be assumed that the traffic light failure and omission to discover it was prima facie evidence of negligent maintenance, that it was overcome by the State's proof of the practice it had adopted for bulb replacements. Nor can we say as matter of law upon this record that the bulb failure was not the proximate cause of the collision which occurred, or that the acts of the claimants constituted contributory negligence. "Several acts may occur to produce a result, one or more being the proximate cause. (Ring
v. City of Cohoes, 77 N.Y. 83; Ivory v. Town of Deerpark,116 N.Y. 476.) When varying inferences are present, a jury question is raised. (O'Neill v. City of Port Jervis, 253 N.Y. 423. )" (Carlock v. Westchester Lighting Co., 268 N.Y. 345,349.)
The judgments should be affirmed, with costs.